Title: To Thomas Jefferson from Albert Gallatin, 24 August 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Washington Aug. 24. 1802
          
          I duly received your letter of the 20th & will attend to its contents. I have not had less business to do since I have been in office, & have nothing to communicate. Your answer to my last, & your determination in respect to Barbary I am waiting for, with some anxiety, as, although I am yet well, the weather is intensely hot & bilious complaints begin to appear. Gen. Dearborn left the city this morning; he had been unwell for several days; my first clerk is expected daily; the next is sick & unable to attend; & so is Miller the comr. of the revenue; the Auditor was complaining & is gone. I intend going at once to New York for my family & to be here the latter end of September. Will you be good enough to direct your letters to me there. Whilst there, I will think of whatever, within the Treasury department, may be necessary for the meeting of Congress, whether for information or to occupy their deliberations. I presume that they will have little or nothing to do, and think the less for the present the better. Mr Page certainly declines; but Heath, on retiring, has appointed a deputy who can legally act until a successor takes possession. I know not Dr. Shore’s christian name, and it is of some importance to ascertain whether he means to accept.
          I am with attachment & respect Your obedt. Servt.
          
            Albert Gallatin
          
        